Pee Curiam.
This suit was brought to recover damages for injuries sustained by the plaintiff while she was riding in a roller coaster operated by the defendants. Her claim was that the strap which fastened her into the roller coaster either became loose *990or broke (she did not know which) while she was riding on her third trip in the car, and that by reason of the defective condition of the strap, or its adjustment, she was thrown forward and then backward, receiving serious injuries. The jury rendered a verdict in her favor, and the defendants appeal from the judgment entered thereon.
The only grounds upon which we are asked to reverse the judgment under review is that the trial court erred in refusing to direct a nonsuit, and also in refusing to direct a verdict in favor of the defendants. Our examination of the proofs sent up with the appeal leads us to the conclusion that each of these motions was properly refused. There was evidence on the part of the plaintiff that the accident was produced by the conditions asserted by the plaintiff. This being so, the fact that there was other evidence preponderating in favor of the opposite conclusion does not render the question of liability one to be determined by the court.
We conclude, therefore, that the judgment under review should be affirmed.